OPINION OF THE COURT
Buckley, J.
Based on the identification testimony of the victim and two witnesses, a jury convicted defendant of assault in the first degree for repeatedly slashing a woman with a box cutter in a subway station.
In the early morning hours of January 10, 2003, the victim was standing on a well-lit subway platform with 5 to 10 other people, when she noticed defendant make eye contact with her, step behind a pillar, and reappear closer to her. Defendant repeated the sequence, during the course of which he passed by Pablo Alarcon, who also made eye contact with him. Both the victim and Alarcon took particular note of defendant, due to his strange behavior and multiple layers of clothing, including a red hood, dark jacket, and jeans. Although defendant’s face was partially covered by the hood, Alarcon could see that he was an Hispanic of slightly darker complexion than Alarcon himself, had a dark goatee and eyebrows, and appeared to be in his mid-20s; Alarcon considered defendant’s facial expression to be suspicious and frightening.
Edwin Rios entered the station and walked past the victim and defendant, who by then were conversing. Rios’s attention was first drawn to the victim, an attractive young lady wearing a short skirt, but he also observed defendant’s face and clothing.
Defendant, now arm’s length distant from the victim, paced in front of her for a few seconds and then asked if she was “working.” She did not understand the question, and requested clarification. He asked if she was “an escort.” When the victim replied in the negative, defendant began to slash at her head repeatedly with a box cutter, causing her to bleed profusely and severing her thumb. From about 15 feet away, Rios turned to see defendant attacking the victim, who was attempting to defend herself. Hearing screaming, Alarcon also looked to see the assault. Defendant then broke off his attack and ran past Rios, who saw his face again, as well as an orange box cutter in *165his hand, and Alarcon, who observed defendant put in his pocket what appeared to be a “construction knife” used “to cut sheet rock.” Defendant jumped onto the tracks and escaped down the tunnel, while the victim, calling for help, went up the station stairwell.
The victim was taken to the hospital, where she described her assailant to the police as a tan-skinned Hispanic man, about five feet, eight inches tall, in his late 20s or early 30s, with a mustache that continued down his chin. The next day, she worked with a police artist to create a sketch of the assailant. Two days after that, the police went to the subway station as part of an investigation and spoke with Rios, who described the assailant as a light-skinned Hispanic with a goatee similar to Rios’s own, in his late 20s, about five feet, eight inches tall, of medium build, and wearing blue jeans, a dark blue sweater, and a hood. Rios believed that the police sketch accurately portrayed the assailant.
On January 23rd, 13 days after the incident, Alarcon looked at a photo array, but did not recognize anyone. The next day, the victim identified defendant from a photo array. On January 25th, defendant was taken into custody, and the day after that the victim and Alarcon separately viewed a lineup. The victim immediately identified defendant as her attacker. Although Alar-con was “eighty percent” certain that defendant was the assailant, he told the police that he did not recognize anyone, because he harbored trepidations regarding his immigration status. The day after the lineup, Alarcon saw a photograph in a newspaper depicting defendant in handcuffs and accompanied by two police officers. Alarcon showed the photograph to his supervisor, but still did not mention anything to the authorities. In December 2003, 11 months after the attack, an assistant district attorney telephoned Alarcon, who admitted that he had recognized someone in the lineup and in the newspaper. Upon being shown a photograph of the lineup, Alarcon identified defendant.
In January 2004, Rios, who had not previously been shown any photographs, viewed a lineup. Even though defendant had shaved off most of his goatee by then, Rios identified him.
The victim and Rios positively identified defendant in the courtroom, while Alarcon identified him with 80% certainty.
The hearing court properly denied defendant’s motion to suppress the identification testimony. The record, including the lineup photographs, establishes that the composition of the lineups was not unduly suggestive (see People v Chipp, 75 NY2d *166327, 336 [1990], cert denied 498 US 833 [1990]). The differences between defendant and the fillers in facial hair and apparent age were not so distinguishing as to single out defendant (see id.; People v Amuso, 39 AD3d 425 [2007], lv denied 9 NY3d 862 [2007]; People v Evans, 202 AD2d 377 [1994], lv denied 83 NY2d 966 [1994]). Any disparities in height and weight were minimized by the fact that the lineup participants were viewed while seated and holding large numbered cards in front of their torsos (see Amuso, 39 AD3d at 425-426). There is no basis for disturbing the court’s credibility findings that Alarcon recognized defendant at the initial lineup but told the police otherwise out of fear concerning his immigration status, and that his identification was not the result of postlineup events (see People v Garcia, 284 AD2d 106, 107 [2001], lv denied 97 NY2d 641 [2001]). Since defendant himself elicited at trial Alarcon’s photographic identification, he cannot be heard to complain now of its introduction (see People v Cuiman, 229 AD2d 280, 282 [1997], lv denied 90 NY2d 903 [1997]).
The only preserved challenge to the prosecutor’s summation concerns a remark to which defendant objected as not supported by testimony; however, we reject that claim. Defendant’s remaining objections to the prosecutor’s closing statement are unpreserved for review, and we decline to review them in the interest of justice. As an alternative holding, none of the cited comments exceeded the broad latitude accorded on summation (see People v D'Alessandro, 184 AD2d 114, 119 [1992], lv denied 81 NY2d 884 [1993]).
Defendant’s argument regarding the jury charge on unanimity is also unpreserved (see People v Parra, 58 AD3d 479 [2009], lv denied 12 NY3d 820 [2009]), and we decline to review it in the interest of justice. As an alternative holding, we find that the charge, as a whole, conveyed the proper legal principles (see People v Drake, 7 NY3d 28, 34 [2006]), and a jury poll confirmed that the verdict was, in fact, unanimous.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The sentence was not excessive, and we decline to reduce it in the interest of justice.
The remaining issue is whether the court should have allowed defendant to present expert testimony regarding identifications or ordered a Frye hearing on the matter. Initially, defendant’s assertion that the trial court was bound by the law of the case doctrine to conduct a Frye hearing is belied by the plain *167language of the earlier Justice’s preliminary ruling on the matter.
Defendant’s motion to permit expert testimony set forth three groups of factors purportedly affecting the accuracy of witness identification: (1) event factors (exposure time to an event and cross-racial accuracy); (2) investigative factors (similarity of lineup participants, lineup instructions, rate of memory loss, influence of information acquired after the event, wording of questions to witnesses, unconscious transference to the crime scene of a person from elsewhere, preexisting attitudes and expectations of witnesses, and simultaneous versus sequential lineups); and (3) witness confidence (correlation of confidence level with accuracy and weapon focus). The trial court determined that, under the circumstances of this case, the proposed topics were either inapplicable, within the common understanding of the jury, or not warranted.
In People v LeGrand (8 NY3d 449, 452 [2007]) the Court of Appeals stated that, although the decision whether to admit expert testimony regarding eyewitness identification ordinarily rests within the trial court’s discretion,
“where the case turns on the accuracy of eyewitness identifications and there is little or no corroborating evidence connecting the defendant to the crime, it is an abuse of discretion for a trial court to exclude expert testimony on the reliability of eyewitness identifications if that testimony is (1) relevant to the witness’s identification of defendant, (2) based on principles that are generally accepted within the relevant scientific community, (3) proffered by a qualified expert and (4) on a topic beyond the ken of the average juror.”
The Court of Appeals has recognized that expert testimony is “a kind of authorized encroachment” into the jury’s otherwise exclusive province of drawing conclusions from the facts (People v Lee, 96 NY2d 157, 162 [2001] [internal quotation marks omitted]). Even where a qualified expert’s testimony might be relevant, beyond the ken of the average juror, and based on principles generally accepted in the scientific community, a court can providently exclude such testimony if it would unnecessarily distract the jury (see People v Young, 7 NY3d 40, 46 [2006]). With those considerations in mind, “[t]he trial court should weigh defendant’s request to admit expert testimony against factors ‘such as the centrality of the identification issue and the *168existence of corroborating evidence’ ” (LeGrand, 8 NY3d at 456, quoting Lee, 96 NY2d at 163). The qualifying “such as” language indicates that there may be other factors, but the overriding concern is the degree of risk of misidentification (see People v Marte, 12 NY3d 583, 589 [2009], cert denied 559 US —, 130 S Ct 1501 [2010]). The Court in LeGrand did not hold that expert testimony must be allowed if there is no corroborating evidence; rather, the Court stated that it is an abuse of discretion to preclude expert testimony where “the case turns on the accuracy of eyewitness identifications and there is little or no corroborating evidence connecting the defendant to the crime” (8 NY3d at 452 [emphasis added]). Thus, the issue of whether expert testimony must be allowed depends on the risk of convicting the wrong person (see e.g. Young, 7 NY3d at 46 [“(i)t was reasonable, under the circumstances, for the trial court to conclude that (the victim’s) identification was quite unlikely to be mistaken”]). Where the accuracy of an identification is more in doubt, the risk of wrongful conviction is greater, thereby militating in favor of admitting expert testimony. Indeed, in spite of some expansive language in LeGrand, the Court of Appeals’ holding in that case, and in Young and Lee, was expressly based on the “facts and circumstances” particular to each case (LeGrand, 8 NY3d at 456, 459; see Young, 7 NY3d at 46; Lee, 96 NY2d at 163).
In LeGrand, there was no forensic or other physical evidence linking the defendant to the fatal stabbing, and the People’s case rested only on shaky identifications of eyewitnesses made almost seven years after the commission of the crime (8 NY3d at 453). One of the witnesses identified the defendant in a photo array and a lineup; a second witness thought the defendant’s photo was a “ ‘close, if not exact’ ” match; a third witness characterized the defendant’s photo as “ ‘similar’ ” to that of the assailant; ■ and the remaining two witnesses were unable to identify the defendant (id.). Three years after those identifications, 10 years after the crime, the defendant was identified at trial by three of the witnesses, two of whom viewed a photo array the day before their testimony (id.). The jury could not reach a verdict, and prior to his new trial, defendant moved to introduce expert testimony on the reliability of eyewitness identification (id.). The trial court found several aspects of the proposed testimony to be relevant and beyond the ken of the average juror, but, following a Frye hearing, precluded the evidence on the ground that it was not generally accepted in the *169scientific community (id. at 453-454). The Court of Appeals, however, determined that three factors that influence the reliability of eyewitness identifications are generally accepted: correlation between confidence and accuracy of identification, the effect of postevent information on the accuracy of identification, and confidence malleability (id. at 458).
The Court of Appeals in Young opined that if there had not been corroborating evidence (stolen property found in the possession of two of the defendant’s acquaintances), “it might well have been an abuse of discretion” to deny expert testimony on issues such as cross-racial identification, weapon focus, the effect of stress on recollection, and the correlation between confidence and accuracy (7 NY3d at 45). In that case, one victim was unable to identify the defendant (id. at 42). The other victim saw only part of the robber’s face, retained a clear recollection of only his eyes, and viewed him under conditions of high stress while he held an axe over her wheelchair-bound husband’s head (id. at 42, 45). That second victim also failed to recognize the defendant’s picture in a photo array, although she did pick him out of a viewing and listening lineup (id. at 42).
In Lee, the Court of Appeals ruled that it was a provident exercise of discretion to preclude expert evidence, where the trial court heard testimony regarding the circumstances under which the robbery victim observed the defendant and there was corroborating evidence, namely that the defendant was arrested while driving the stolen car (96 NY2d at 163).
Most recently, the Court of Appeals revisited the issue in the simultaneously decided People v Abney and People v Allen (13 NY3d 251 [2009]). The Court held that it was an abuse of discretion to deny expert testimony in Abney, but not in Allen (id. at 268).
In Abney, the 13-year-old complainant was robbed at knife-point during an encounter that “was fleeting” (id. at 257). About one hour later, the victim reported the incident to the police, describing her assailant as a black man with “ ‘pinkish’ ” lips, in his 30s, over six feet tall, and wearing a short-sleeved blue shirt and blue bandana (id. at 257). The complainant identified the defendant from a photo array that day and picked him out of a lineup three weeks later (id. at 257-258). The trial court denied the defendant’s request to present expert testimony on 15 factors relating to the reliability of witness identification (id. at 259). A three-Justice majority of this Court affirmed, on the ground that the defendant’s witnesses’ alibi testimony *170evinced a consciousness of guilt, which constituted corroborative evidence (see 57 AD3d 35, 43-46 [2008]). Specifically, there was testimony indicating that the defendant had sought to document an alibi before he was arrested (see id.). The two-Justice dissent noted the significant testimony that supported the defendant’s alibi and that called into question whether he tried to establish that alibi prior to his arrest (see id. at 52-53). The Court of Appeals ruled that the trial court had abused its discretion in precluding expert testimony on the subject of witness confidence and in failing to conduct a Frye hearing on the proposed testimony regarding the effects of event stress, exposure time, event violence and weapon focus, and cross-racial identification (13 NY3d at 268).* The Court determined that “[w]hile defendant’s muddled alibi evidence was no doubt unhelpful to his cause with the jury, it is not overwhelmingly inculpatory either,” and thus was not sufficiently corroborative (id.). However, the Court did not state that the lack of corroborative evidence settled the question of whether expert testimony had to be allowed. Rather, the Court based its decision on the fact that “there was no evidence other than [the victim’s] identification to connect defendant to the crime, and she did not describe him as possessing any unusual or distinctive features or physical characteristics” (id. [emphasis added]). As the highlighted conjunctive phrase indicates, a single witness’s testimony, by itself, may be enough to render a motion for expert testimony a matter of the trial court’s discretion.
In Allen, the companion case to Abney, two masked men, one displaying a knife, the other a gun, held up a barbershop (id. at 262). Although the knife-wielder’s mask covered all of his face except the portion from his top lip to above the eyebrows, one of the customers, Gabriel Bierd, recognized him from the neighborhood, based on his voice and body type (id.). Bierd selected the defendant’s photo from an array and identified him in a lineup, as did one the robbed barbers, Juan Almonte (id. at 262-263). The Court of Appeals held that the trial court had not abused its discretion in denying expert testimony, since
“the case did not depend exclusively on Bierd’s eyewitness testimony—i.e., Allen is not a ‘case [that] turns on the accuracy of eyewitness identifications *171[where] there is little or no corroborating evidence connecting the defendant to the crime’ (LeGrand, 8 NY3d at 452). Critically, Almonte independently identified defendant as the knife-wielding robber who searched him and stood nearby throughout the course of the robbery. And defendant was not a stranger to either Bierd or Almonte” (id. at 269 [emphasis added]).
Thus, where corroborating evidence might be required, it need not be forensic or physical, but can be established by additional eyewitness testimony. That is the precise position that the dissenter herein embraced in her dissent in Abney.
“Obviously, this does not mean that in every case turning on eyewitness identification testimony, a court must admit expert testimony bearing on the reliability of the identification . . . [and] the particular circumstances of a case will often render expertise about the accuracy of an identification of little or no utility[,] . . . for example, a case in which the identifying witness previously knew the perpetrator, or in which the opportunity to observe was ample, or in which extreme stress or cross-racial factors could have played no role affecting the reliability of the identification, or in which the witness was not distracted from her observation of the perpetrator by the near and undoubtedly terrifying presence of a threatening weapon, or in which there was no question as to whether police conduct and procedures affected the witness’s post-incident identification” (57 AD3d at 50-51 [emphasis added]).
As discussed more fully infra, the instant case is one “in which the opportunity to observe was ample.”
This Court has repeatedly distinguished LeGrand from instances where there was reliable witness identification testimony (see People v Smith, 57 AD3d 356 [2008], lv denied 12 NY3d 821 [2009]; People v Chisolm, 57 AD3d 223 [2008], lv denied 12 NY3d 782 [2009]; People v Austin, 46 AD3d 195 [2007], lv denied 9 NY3d 1031 [2008]; see also People v Keitt, 60 AD3d 501 [2009], lv denied 12 NY3d 917 [2009]).
In Smith and Chisolm, there was corroborative evidence, but this Court nevertheless stressed the reliability of the identifications, in contrast to LeGrand. Specifically, in Smith, this Court *172noted the “highly reliable multiple eyewitness identifications,” each of whom “observed the perpetrator at close range on a well-lit street” and identified the defendant in a lineup shortly after the shooting; one of those witnesses also recognized the defendant from the neighborhood (57 AD3d at 357). Similarly, in Chisolm, the victim’s husband saw the perpetrator in broad daylight with his wife’s wallet moments after it was stolen, further observed the perpetrator’s features during a two-block chase, provided a detailed description shortly after the incident, and identified the defendant from a videotape and in a lineup a few weeks later (57 AD3d at 224). Both Smith and Chisolm remarked on the contrasting facts of LeGrand, where the reliability of the defendant’s identification was seriously in doubt, in that only one of the multiple witnesses was able to identify the defendant in a lineup and photo array, seven years after the crime (see Smith, 57 AD3d at 357; Chisolm, 57 AD3d at 224).
In Austin, as here, there was no corroborating evidence, yet this Court found the trial court’s exclusion of expert testimony was a provident exercise of discretion, since the complainant had ample opportunity to observe his assailant in a well-lit area, at close range, and chased him for two blocks, after which he gave the police a relatively detailed description, and five days later spotted the defendant on the street and pointed bim out to the police (46 AD3d at 200).
The Second Department is in accord. In People v Tocci (52 AD3d 541, 542 [2008], lv denied 11 NY3d 858 [2008]), the Court ruled that the defense request to present expert testimony had been properly denied, “since there were 11 eyewitnesses as well as additional significant corroborating evidence, and there was no indication that the jury required such testimony.” People v Gonzalez (47 AD3d 831 [2008], lv denied 10 NY3d 863 [2008]) is not to the contrary. There, the Second Department held that, under the particular circumstances, it was error to deny expert testimony on the reliability of identification (id. at 833). The victim had described her assailant as dark-skinned, well-built, and weighing about 150 pounds, but the defendant weighed more than 200 pounds, was tan-skinned, and had an unmentioned “distinctive goatee and a tattoo covering his right forearm” (id. at 832). The discrepancy between the description and the defendant’s actual appearance thus cast serious doubt on the accuracy of the identification.
Applying the precedents to the case at hand, we find that the trial court did not abuse its discretion in denying defendant’s *173motion to present expert testimony. The victim plus two other witnesses independently described and identified defendant. All three witnesses had ample opportunity to observe defendant at close quarters, in a well-lit setting. All three witnesses noticed defendant before there was any criminality; two of the witnesses took particular cognizance of defendant due to his peculiar behavior, and the third because he appeared to be associated with an attractive woman. The two eyewitnesses, Alarcon and Rios, also observed defendant during the assault and his escape from the station. Immediately after the incident, the victim described her attacker to the police and helped prepare a sketch. Two weeks later, the victim identified defendant in a photo array and lineup, while Alarcon recognized defendant in a lineup and a newspaper photograph. Although Rios did not view a lineup until one year later, he had described defendant and confirmed the accuracy of the sketch three days after the incident; moreover, he picked defendant out of the lineup notwithstanding the fact that defendant had altered his appearance by shaving most of his facial hair.
Under those circumstances, it was reasonable for the trial court to conclude that the identification by multiple, corroborative witnesses “ 'was quite unlikely to be mistaken, and that [the expert’s] testimony would be an unnecessary distraction for the jury’ ” (Abney, 13 NY3d at 267, quoting Young, 7 NY3d at 46). This case thus stands in marked contrast to LeGrand (8 NY3d at 453), where essentially only one out of five witnesses could positively identify defendant seven years after the crime, and Abney (13 NY3d at 257, 268), where one witness, who had merely a “fleeting” encounter, provided a minimal description.
To the extent the reliability of the witness identifications in Young was called into question, it is also distinguishable, since in that case one witness could not identify the robber, and the other had a dubious opportunity to adequately view him and failed to recognize his photo in an array (7 NY3d at 42, 45).
Accordingly, the judgment of the Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 28, 2004, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a prison term of 25 years, should be affirmed.

 The Court of Appeals found the subjects of lineup instructions and double-blind lineups were not relevant to the particular circumstances of the case (id.).